UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): June28, 2007 eTelcharge.com, Inc. (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation) 000-304799 (Commission File Number) 75-2847699 (IRS Employer Identification No.) 1636 N. Hampton RdSte 270 DeSoto, Texas (Address of principal executive offices) 75115-8605 (Zip Code) (972)298-3800 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2.): o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) TABLE OF CONTENTS Item5.02 Departure of Directors or Principal Officers; Election of Directors; Appointment of Principal Officers SIGNATURES Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On June 21, 2007, Carl O Sherman Sr. notified the Board of Directors of his decision to resign as Chairman of the Board effective July 31, 2007.Also on June 21, 2007 Robert Howe III was appointed by the Board to become its new Chairman. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: June 28, 2007 eTelcharge.com, Inc. By: /s/ Michelle R. Sherman Michelle R Sherman Vice President of Operations
